DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 12-16, 18-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sudow ‘444 (EP 2.843,444).
Regarding Claim 1, Sudow ‘444 discloses a method, comprising: determining an amount of twist as a function of length of a portion of a towed object  [0053; 0058; 0073] based on output of a plurality of tilt sensors in the portion of the towed object [0053; 0058; 0073] and a model that describes the twist along the portion of the towed object [0059; 0074]; determining an orientation of a seismic sensor in the portion of the towed object based on the determined amount of twist and a position of the seismic sensor along a length of the portion of the towed object [0059; 0074]; and calibrating the seismic sensor based on the orientation [0059-60; 0073-74].
Regarding Claim 9, Sudow ‘444 discloses a system, comprising: a streamer including a plurality of portions [0020; 0043]; a first steering device coupled to a first end of a particular portion [#35 of Fig 4; 0056]; a second steering device coupled to a second end of the particular portion [#35 of Fig 4; 0056]; a plurality of tilt sensors coupled to the particular portion [0053]; a seismic sensor coupled to the particular portion [0047-48]; and a controller coupled to the streamer and to the first and the second steering devices [0058-59], wherein the controller is configured to: ].
Regarding Claim 20, Sudow ‘444 discloses a non-transitory machine-readable medium storing instructions executable by a processing resource to: determine an amount of twist as a function of length of a portion of a towed object [0053; 0058; 0073] based on output of a plurality of tilt sensors in the portion of the towed object [0053; 0058; 0073] and any of a plurality of models that describe the twist along the portion of the towed object [0059; 0074]; determine a respective orientation of each of the plurality of tilt sensors based on the determined amount of twist [0059; 0074; and calibrate a seismic sensor coupled to the portion of the towed object based on the determined respective orientations and a position of the seismic sensor relative to the plurality of tilt sensors [0059-60; 0073-74].
Regarding Claims 7-8, and 16, Sudow ‘444 also discloses wherein the method further includes determining an amount of twist as a function of length of each of a plurality of portions of the towed object based on output of a respective plurality of tilt sensors in each of the plurality of portions of the towed object and the (different) model that describes the twist along the respective portions of the towed object [0053; 0058-60]. Using different models to describe the twist as a function of either length or based on portions of the streamer would have been obvious given that different portions of the streamer might have different configurations, thickness, twist lengths, or have different numbers or types of sensors attached.
Regarding Claim 10, Sudow ‘444 also discloses wherein the seismic sensor comprises a geophone that is not gimballed [0017; 0020], as geophones are common sensors attached to seismic streamers, whether gimballed or not. 
Regarding Claim 12-13, Sudow ‘444 also discloses wherein the plurality of tilt sensors/seismic sensor are coupled to the particular portion along a fixed reference [0053-55].
Regarding Claims 14-15, Sudow ’444 also teaches wherein the plurality of tilt sensors are coupled to the particular portion at uniform/non-uniform intervals [0053-60; 0073-74], as one having ordinary skill in the art would place the tilt sensors at uniform or non-uniform intervals based on length and the number of seismic sensors present on a streamer portion. 
Regarding Claim 18, Sudow ‘444 also discloses wherein the controller is configured to actuate the first and the second steering devices to cause the particular portion to untwist according to the model [0058-60].
Regarding Claim 19, Sudow ‘444 also discloses wherein the controller is configured to actuate the first and the second steering devices to cause the particular portion to rotate to calibrate the plurality of tilt sensors [0058-60].
Regarding Claim 23, Sudow ‘444 also discloses wherein the instructions are executable to actuate a plurality of steering devices coupled to the towed object to cause the particular portion to untwist according to any of the plurality of models [0058-60].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudow ‘444 (EP 2.843,444), as applied to claim 1 above, and further in view of Fertner (US 2015/0222511).
Regarding Claims 2-4, Sudow does not explicitly teach but Fertner does teach  wherein determining the amount of twist based on the model comprises performing a regression analysis (linear or non-linear) on the output of the plurality of tilt sensors corresponding to the model[Fig 2a; 0078]. It would have been obvious to modify the method of Sudow to use regression analysis to model the cables, because modeling twisted cables can be easily estimated using linear or non-linear regression. 

Claims 5-6, 17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudow ‘444 (EP 2.843,444), as applied to claims 1, 9 and 20 above, and further in view of Sudow ‘216 (US 2015/0016216).
Regarding Claim 5, Sudow ‘444 does not explicitly teach- but Sudow ‘216 does teach determining a respective orientation of each of the plurality of tilt sensors based on the determined amount of twist and a respective position of each of the plurality of tilt sensors along the length of the portion of the towed object [0018; 0021; 0023; 0025-26].
Regarding Claim 6, Sudow ‘444 does not explicitly teach- but Sudow ‘216 does teach determining the amount of twist further comprises determining the amount of twist based on a respective position of each of the plurality of tilt sensors along the length of portion of the towed object [0018; 0021; 0023; 0025-26].
Regarding Claim 17, Sudow ‘444 teaches each of the limitations for one streamer [0053; 0058-60; 0073-74]. Sudow ‘444  does not explicitly teach- but Sudow ‘216 does teach a respective ]; a respective second steering device coupled the controller and to a respective second end of each of the plurality of portions [0021; 0023]; wherein the controller is further configured to: receive output of the respective pluralities of tilt sensors [0018; 0021; 0023; 0025-26]; determine a respective amount of twist as a function of length of each of the plurality of portions based on the output and a respective model that describes twist along a respective one of the plurality of portions [0018; 0021; 0023; 0025-26]; determine an orientation of each of the tilt sensors based on the determined amount of twist; and calibrate each of the tilt sensors based on the orientation [0018; 0021; 0023; 0025-26]. It would have been obvious to modify the system of Sudow ‘444 to have the controller calculate and determine twist on multiple streamers because many seismic vessels have multiple towed streamers attached. 
Regarding Claims 21-22, Sudow ‘444  does not explicitly teach- but Sudow ‘216 does teach to calibrate a particular one (each) of the plurality of tilt sensors based on the determined respective orientation of the particular tilt sensor(s). It would have been obvious to modify the system of Sudow ‘444 to have the controller calculate and determine twist on multiple streamers because many seismic vessels have multiple towed streamers attached.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudow ‘444 (EP 2.843,444), as applied to claim 9 above, and further in view of Goujon (US 2008/0151688).
Regarding Claim 11, Sudow ’444 also teaches wherein the system includes a plurality of seismic sensors [0020; 0053; 0058-60]. Sudow ‘444 does not explicitly teach- but Goujon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645